Proceeding instituted in this court pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated July 23,1981, which affirmed an order of the State Division of Human Rights finding no probable cause to believe that respondents engaged in the discriminatory practice complained of. “[T]he division’s expertise in evaluating discrimination claims and formulating appropriate remedies may not be lightly disregarded in view of its wide discretion, legislatively endowed, to weigh and assess the conduct of the parties and to reach conclusions based on what is fairly inferable from the facts” (State Off. of Drug Abuse Seros, v State Human Rights Appeal Bd., 48 NY2d 276, 284). Where the division’s order is supported by substantial evidence and is not arbitrary or capricious or an abuse of discretion, the board may not substitute its judgment for that of the division (id.). Since there is evidence in the record from which the division could reasonably conclude that the employer’s decision not to promote complainant was in no way actuated by racial discrimination, but rather was based upon an evaluation of complainant’s qualifications vis-a-vis the job requirements and the qualifications of other candidates, it cannot be said that the division’s order is devoid of a rational basis, the critical element of both the arbitrary and capricious test (see Matter of Pell v Board ofEduc., 34 NY2d 222, 231) and the substantial evidence test (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 *911NY2d 176,180). Accordingly, the board properly affirmed the division’s order. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.